[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-17186                  ELEVENTH CIRCUIT
                                                                  JULY 29, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                     CLERK

                          Agency Nos. A097-939-818,
                                A097-322-268

YBRAHIN GABRIEL MUNOZ,
NATALIA ANTONIA TORREALBA,

                                                                         Petitioners,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                  (July 29, 2009)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Petitioners, natives and citizens of Venezuela, petition for review of the
order of removal of the Board of Immigration Appeals and denial of their

application for asylum and withholding of removal under the Immigration and

Nationality Act and relief under the United Nations Convention Against Torture

and Other Cruel, Inhuman, or Degrading Treatment or Punishment. We dismiss in

part and deny in part.

      The petitioners argue that they were entitled to asylum, but we lack

jurisdiction to review the finding by the Board that the petitioners’ application for

asylum was untimely. See 8 U.S.C. § 1158(a)(3); Sanchez Jimenez v. U.S. Att’y

Gen., 492 F.3d 1223, 1231 (11th Cir. 2007). We dismiss the petition in part for

lack of jurisdiction insofar as it challenges the denial of asylum.

      The petitioners also contend that they are entitled to withholding of removal,

but the record supports the decision by the Board. We review the findings of fact

by the Board under the “highly deferential substantial evidence test,” which

requires us to “view the record evidence in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004) (en banc). Substantial

evidence supports the finding by the Board that the vandalism at a museum where

Munoz worked, the armed burglary of his house, and other events on which he

based his application, even when considered cumulatively, did not establish a clear

probability that Munoz would be persecuted or tortured upon returning to
                                           2
Venezuela. Munoz failed to prove that the events were anything more than

common acts of random violence. We deny the petition in part insofar as it

challenges the denial of withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         3